                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

THOMAS BAILEY, III,                                                                   PLAINTIFF
ADC #148850

v.                                  5:19CV00213-SWW-JTK

K. GRANDY                                                                           DEFENDANT

                                             ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney.     There have been no objections. After a review of those

proposed findings and recommendations, the Court adopts them in their entirety.      Accordingly,

       IT IS, THEREFORE, ORDERED that:

       1.      Defendant’s Motion to Dismiss (Doc. No. 10) is GRANTED, and Plaintiff’s

Complaint is DISMISSED without prejudice for failure to state a claim upon which relief may be

granted.

       2.      Plaintiff’s Motions for Preliminary Injunctive Relief/Temporary Restraining Order

(Doc. No. 6) and to Amend (Doc. No. 12) are DENIED.

       3.      Dismissal of this action constitutes a Astrike@ within the meaning of the Prison

Litigation Reform Act (PLRA), 28 U.S.C. ' 1915(g).

       4.      The Court certifies that an in forma pauperis appeal from an Order and Judgment

dismissing this action would not be taken in good faith, pursuant to 28 U.S.C. ' 1915(a)(3).

       An appropriate Judgment shall accompany this Order.

       IT IS SO ORDERED this 12th day of September, 2019.


                                             /s/Susan Webber Wright
                                             UNITED STATES DISTRICT JUDGE




                                                 1
